Citation Nr: 9918293
Decision Date: 06/04/99	Archive Date: 08/06/99

DOCKET NO. 92-16 584               DATE JUN 04, 1999

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUES

1. Entitlement to service connection for hypertension.

2. Whether new and material evidence has been submitted to reopen
a claim for service connection for a left kidney disorder.

3. Whether new and material evidence has been submitted to reopen
a claim for service connection for costochondritis.

4. Entitlement to an increased rating for chronic prostatitis with
recurrent urinary tract infection, currently evaluated as 40
percent disabling.

5. Entitlement to a permanent and total rating for pension
purposes.

6. Entitlement to a total disability rating based on individual
unemployability due to service connected disabilities. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD K. J. Alibrando, Counsel 

INTRODUCTION

The veteran served on active duty from June 1973 to June 1977.

This matter came before the Board of Veterans' Appeals (Board) on
an appeal from a November 1991 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO), which denied service
connection for hypertension, determined that new and material
evidence had not been submitted to reopen claims for service
connection for a left kidney disorder and costochondritis, and
denied an increased rating for chronic prostatitis, with recurrent
urinary tract infection, evaluated as 10 percent disabling. The
veteran filed a notice of disagreement in May 1992 and he was
furnished a statement of the case later that month. He filed a
substantive appeal in June 1992. The Board remanded the case in
February 1994.

This case is also before the Board from a July 1994 rating action
which denied entitlement to a nonservice-connected pension and
entitlement to a total disability rating for compensation based on
individual unemployability. The notice of disagreement was
submitted in September 1994. The Board remanded the case in August
1995. A statement of the case was issued in February 1996. A
substantive appeal was received in March 1996.

By rating action in December 1997, the RO increased the evaluation
for service connected chronic prostatitis to 40 percent, effective
from July 11, 1991.

2 -

Issue numbers 2 through 6 will be addressed in the remand portion
of the decision.

FINDINGS OF FACT

1. Hypertension is not currently objectively demonstrated.

2. The veteran's claim for service connection for hypertension is
not accompanied by any competent medical evidence to support that
claim.

3. The veteran's claim for service connection for hypertension is
not plausible.

CONCLUSION OF LAW

The appellant's claim for entitlement to service connection for
hypertension is not well-grounded. 38 U.S.C.A. 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether the
appellant has presented evidence of a well-grounded claim; that is,
one which is plausible. If he has not presented a well-grounded
claim, his appeal must fail, and there is no duty to assist him
further in the development of his claim because such additional
development would be futile. 38 U.S.C.A. 5107(a); Murphy v.
Derwinski, 1 Vet. App. 78 (1990). As will be explained below, the
Board finds that his claim is not well-grounded.

The service medical records are completely negative for complaints,
findings or diagnoses of hypertension during service. On entrance
examination in May 1973,

- 3 - 

blood pressure reading was 120/80. On examination in March 1976,
blood pressure was recorded as 110/64.

Numerous postservice VA and private outpatient records dated from
November 1995 do not show a diagnosis of hypertension.

On VA examination in October 1995, the examiner noted that the
veteran reported that he was taking Hytrin for blood pressure. The
examiner commented that he thought that the veteran was prescribed
that medication for his prostate condition. The examiner indicated
that review of the medical record showed that the most recent blood
pressure reading in August 1995 was 118/86, which was completely
normal. No diagnosis of hypertension was rendered as a result of
that examination.

On VA examination in August 1997, the veteran did not report a
history of hypertension. Blood pressure was recorded as 122/62.
There was no final diagnosis of hypertension as a result of that
examination.

Under applicable criteria, service connection may be granted for
disability resulting from disease or injury which was incurred in
or aggravated by service. 38 U.S.C.A.  1110, 1131 (West 1991).
Where the veteran served 90 days or more during a period of war or
after December 31, 1946 and cardiovascular-renal disease, including
hypertension, becomes manifest to a degree of 10 percent within 1
year from date of termination of such service, such disease shall
be presumed to have been incurred in service, even though there is
no evidence of such disease during the period of service. This
presumption is rebuttable by affirmative evidence to the contrary.
38 U.S.C.A. 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38
C.F.R. 3.307, 3.309 (1998). Service connection may be granted for
any disease diagnosed after discharge, when all the evidence,
including that pertinent to service, establishes that the disease
was incurred in service. 38 C.F.R. 3.303(d) (1998).

The United States Court of Appeals for Veterans Claims (known as
the United States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter the Court) has held that in order for a claim for
service connection to be well-grounded, there

- 4 -

must be competent evidence of a current disability (a medical
diagnosis), of incurrence or aggravation of a disease or injury in
service (lay or medical evidence) and of a nexus between the in-
service injury or disease and the current disability (medical
evidence.). Caluza v. Brown, 7 Vet. App. 498 (1995). The Court held
in Savage v. Gober, 10 Vet. App. 488, 497 (1997), that the
chronicity provision of 38 C.F.R. 3.303(b) is applicable where
evidence, regardless of its date, shows that a veteran had a
chronic condition in service or during an applicable presumption
period and still has such a condition. Such evidence must be
medical unless it relates to a condition as to which, under the
Court's case law, lay observation is competent. If the chronicity
provision is not applicable, a claim may still be well- grounded on
the basis of 38 C.F.R. 3.303(b) if the condition is demonstrated
during service or any applicable presumption period, continuity of
symptomatology is demonstrated thereafter, and competent evidence
relates the present condition to that symptomatology.

The Board emphasizes that the doctrine of reasonable doubt does not
ease the veteran's initial burden of submitting a well-grounded
claim. 38 U.S.C.A. 5107(b) (West 199 1); Gilbert v. Derwinski, 1
Vet. App. 49, 55 (1990).

After a full review of the record, the Board concludes that the
veteran's claim for service connection for hypertension is not
well-grounded. Neither the service medical records nor any of the
postservice medical records show competent medical evidence of a
current diagnosis of hypertension. In Brammer v. Derwinski, 3 Vet.
App. 223, 225 (1992), the Court noted that, "Congress specifically
limits entitlement for service-connected disease or injury to cases
where such incidents have resulted in a disability...In the absence
of proof of a present disability there can be no valid claim." In
the absence of a diagnosis of hypertension currently, the Board
concludes that the veteran has not met the initial burden of
presenting evidence of a well-grounded claim imposed by 38 U.S.C.A.
5107(a).

The only evidence linking the contended hypertension to service
consists of the contentions of the veteran. However, lay evidence
is inadequate to establish the medical nexus required by Caluza.
The Court has held that lay persons are

- 5 - 

competent to testify as to what they actually observed and what is
within the realm of their personal knowledge. Layno v. Brown, 6
Vet. App. 465 (1994). However, the Court has also held that lay
testimony is not competent to prove a matter requiring medical
expertise. Grottveit v. Brown, 5. Vet. App. 91 (1993). The veteran
is not medically trained and is not competent to testify as to the
existence or etiology of the contended hypertension. Consequently,
the veteran has not met the initial burden under 38 U.S.C.A.
5107(a) as the lay evidence submitted does not cross the threshold
of mere allegation. Thus, the claim is well-grounded as it lacks
plausibility.

ORDER

Entitlement to service connection for hypertension is denied.

REMAND

As noted in the introduction, by rating action in December 1997,
the RO granted a 40 percent evaluation for chronic prostatitis with
recurrent urinary tract infection. In that rating action, the RO
noted that the increase to 40 percent was considered a full grant
of the benefit sought on appeal. By letter dated in January 1998,
the RO furnished the veteran a copy of the rating action and
indicated that VA Form 4107 was enclosed pertaining to his
appellant rights. The RO has not furnished the veteran a
supplemental statement of the case with regard to the increase. The
Court in AB v. Brown, 6 Vet. App. 35 at 38 (1993), has held that a
claimant will generally be presumed to be seeking the maximum
benefit allowed by law and it follows that an increased rating
remains in controversy where less than the maximum is awarded. The
RO should issue a supplemental statement of the case which includes
the reasons and bases for why the veteran was granted no more than
a 40 percent rating for chronic prostatitis. The Board notes that
the ratings pertaining to genitourinary disorders, including
Diagnostic Code 7527, were amended effective in September 1994. The
RO has provided the veteran both the old and new criteria in the
statement of the case and supplemental statement of the case. The
RO should

- 6 - 

reconsider the claim in accordance Karnas v. Derwinski, 1 Vet. App.
308 313 (1991), in which the Court held that consideration of both
old and new criteria must be accomplished by the RO in these
circumstances, with the criteria most favorable to the veteran's
claim being used.

In determining that new and material evidence has not been
submitted to reopen the claims for service connection for a left
kidney disorder and costochondritis, the RO applied the test
adopted by the Court as set forth in Colvin v. Derwinski, 1 Vet.
App. 171 (1991), that there must be a reasonable possibility that
the new evidence, when viewed in the context of all of the
evidence, both new and old, would change the outcome. In a recent
decision of the United States Court of Appeals for the Federal
Circuit overruled the Colvin test and held that on remand, the
Court must consider whether the new evidence submitted is material
as defined by 38 C.F.R. 3.156(a). See Hodge v. West, 155 F. 3d 1356
(Fed. Cir. 1998). In addition, the Board notes that in Elkins v.
West, 12 Vet. App. 209 (1999), the Court held that the process for
reopening claims under the Federal Circuit's holding in Hodge,
consists of three steps: the Secretary must first determine whether
new and material evidence has been presented under 38 C.F.R.
3.156(a); second, if new and material evidence has been presented,
immediately upon reopening the Secretary must determine whether,
based upon all the evidence and presuming its credibility, the
claim as reopened is well grounded pursuant to 38 U.S.C.A. 5107(a);
and third, if the claim is well-grounded, the Secretary may
evaluate the merits after ensuring the duty to assist under 38
U.S.C.A. 5107(b) has been fulfilled. Therefore, following the
development of the evidence as outlined below, the RO should
readjudicate the claim in accordance with the holding in Hodge,
Elkins and the provisions of 38 C.F.R. 3.156(a)(1998).

The Board notes the veteran's claims of entitlement to total
disability rating based on unemployability for compensation
purposes and entitlement to a permanent and total rating for
pension purposes are inextricably intertwined with remaining claims
in appellate status, inasmuch as an increased rating for his
service connected chronic prostatitis and a grant or denial of
service connection for the above- mentioned disabilities could
affect the outcomes of the unemployability and pension

- 7 -

claims. Parker v. Brown, 7 Vet. App. 116 (1994). Therefore,
adjudication of these claims must be deferred pending the
development requested above.

The law requires full compliance with all orders in this remand.
Stegall v. West, 11 Vet. App. 268 (1998). Although the instructions
in this remand should be carried out in a logical chronological
sequence, no instruction in this remand may be given a lower order
of priority in terms of the necessity of carrying out the
instructions completely.

Under the circumstances of this case, the Board finds that
additional development is required. Accordingly, the case is
REMANDED to the RO for the following:

1. All VA treatment records of the veteran which are not currently
in the claims file should be obtained and associated with the
claims file.

2. The case should be reviewed by the RO. The RO should issue a
supplemental statement of the case, which sets forth the reasons
and bases for the determination that a 40 percent rating, and no
more, is warranted for service connected chronic prostatitis, in
accordance with Karnas, with consideration of the old and new
criteria of Code 7527 and consideration given to the effective date
of the change in regulations. The RO should readjudicate the claims
pertaining to the left kidney disorder and costochondritis to
include consideration of 3 8 C.F.R. 3.156 under Hodge and Elkins to
determine if new and material evidence has been submitted to reopen
those claims, and, if so, whether each claim is well-grounded. If
the claims are reopened and found to be well-grounded, the RO
should adjudicate the claims on the merits. The issues of
entitlement to a permanent and total rating for pension

- 8 -

purposes and entitlement to a total disability rating based on
individual unemployability due to service connected disabilities
should be readjudicated in light of the dispositions of the
increased rating and service connection claims. If the decisions
remain adverse to the appellant, the supplemental statement of the
case should include the reasons and bases for each determination
and the veteran and his representative should be afforded a
reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration. The veteran need take no action until he is further
informed. No inference should be drawn regarding the final
disposition of the claim as a result of this action.

E.M. KRENZER 
Member, Board of Veterans' Appeals

9 -

